DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,854,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the current application are broader and already disclosed in the claims of U.S. Patent No. 10,854,962.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,396,443. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Application 17/086822
U.S. Patent No. 10,396,443
21.  An antenna system, comprising: a ground plane; a first antenna loop coupled to the ground plane, the first antenna loop including a first antenna portion; and a second antenna loop coupled to the ground plane, the second antenna loop including a second antenna portion, the second antenna portion intersecting with the first 




A cross loop antenna system of an unmanned aerial vehicle, the cross loop antenna system comprising: 
a ground plane of the unmanned aerial vehicle; 
a first antenna loop of the unmanned aerial vehicle, the first antenna loop comprising: a first antenna portion, the first antenna portion having a first end and a second end, the first end and the second end of the first antenna portion connecting to the ground plane via a ground contact; and 
a second antenna loop, the second antenna loop comprising: a second antenna portion, the second antenna portion having a first end and a second end, the first end of the second antenna portion connecting to the ground plane via a ground contact, the second end of the second antenna portion connecting to the ground plane via an impedance-matching ground contact, the second antenna portion intersecting with the first antenna portion.

17. The cross loop antenna system of claim 16, wherein an edge of the ground plane adjoins an interior surface of the housing of the remote controlled aerial vehicle.


2. The cross loop antenna system of claim 1, wherein the first antenna portion is substantially perpendicular to the second antenna portion.


1. A cross loop antenna system of an unmanned aerial vehicle, the cross loop antenna system comprising: 
… the second end of the second antenna portion connecting to the ground plane via an impedance-matching ground contact…
24.  The antenna system of claim 23, wherein the second antenna portion includes a first end and a second end, further comprising: a feed line coupled to the impedance-matching ground contact between the second end of the second antenna portion and the ground plane.

8. The cross loop antenna system of claim 1, further comprising: a feed line, the feed line coupled to the impedance-matching ground contact between the second end of the second antenna portion and the ground plane, a shape of the impedance-matching ground contact configured to match an impedance of the cross loop antenna system with an impedance of the feed line.
25.  The antenna system of claim 24, wherein a shape of the impedance-matching ground contact is configured to match an impedance of the antenna system with an impedance of the feed line.

8. The cross loop antenna system of claim 1, further comprising:
…, a shape of the impedance-matching ground contact configured to match an impedance of the cross loop antenna system with an impedance of the feed line.
26.  The antenna system of claim 21, wherein both the first antenna loop and the second antenna loop are closed loops.
3. The cross loop antenna system of claim 1, wherein both the first antenna loop and the second antenna loop are closed loops.

4. The cross loop antenna system of claim 1, wherein the intersection of the first antenna portion and the second antenna portion is substantially centered on the first antenna portion and on the second antenna portion.
28.  The antenna system of claim 21, further comprising: a support structure inside of both the first antenna loop and the second antenna loop.
5. The cross loop antenna system of claim 1 further comprising: a support structure, the support structure inside of both the first antenna loop and the second antenna loop.
29.  The antenna system of claim 28, wherein the support structure is an electrical insulator.
6. The cross loop antenna system of claim 5, wherein the support structure is an electrical insulator.
30.  The antenna system of claim 21, wherein a radiation pattern of the antenna system is omnidirectional.
7. The cross loop antenna system of claim 1, wherein a radiation pattern of the cross loop antenna system is omnidirectional.
31.  The antenna system of claim 21, wherein a first length between the first end and second end of the first antenna portion is substantially the same as a second length between the first end and second end of the second antenna portion.
9. The cross loop antenna system of claim 1, wherein a first length between the first end and second end of the first antenna portion is substantially the same as a second length between the first end and second end of the second antenna portion.


10. The cross loop antenna system of claim 9, wherein the first length is half of a wavelength of an operating frequency of the cross loop antenna system.
33.  The antenna system of claim 32, wherein the antenna system is resonant at the wavelength of the operating frequency.

11. The cross loop antenna system of claim 10, wherein the cross loop antenna system is resonant at the wavelength of the operating frequency.
34.  The antenna system of claim 21, wherein the first antenna portion has a first end and a second end, wherein the first antenna portion has a thickness, a width, and a length between the first end and the second end of the first antenna portion, the length being greater than the width and the width being greater than the thickness.
12. The cross loop antenna system of claim 1, wherein the first antenna portion has a thickness, a width, and a length between the first end and the second end of the first antenna portion, the length being greater than the width and the width being greater than the thickness.
35.  The antenna system of claim 21, wherein a length of the first antenna loop is between 70% and 130% of a wavelength of an operating frequency of the antenna system.

13. The cross loop antenna system of claim 1, wherein a length of the first antenna loop is between 70% and 130% of a wavelength of an operating frequency of the cross loop antenna system.
36.  The antenna system of claim 21, wherein the first antenna portion is coplanar with the second antenna portion.
14. The cross loop antenna system of claim 1, wherein the first antenna portion is coplanar with the second antenna portion.

15. The cross loop antenna system of claim 1, wherein both the first antenna portion and the second antenna portion are parallel to the ground plane.
38.  An antenna system of an unmanned aerial vehicle, comprising: a ground plane; and a cross loop antenna coupled to the ground plane, the cross loop antenna including a first antenna portion that intersects with a second antenna portion, an edge of the ground plane adjoining a surface of the unmanned aerial vehicle.

1. A cross loop antenna system of an unmanned aerial vehicle, the cross loop antenna system comprising: 
a ground plane of the unmanned aerial vehicle; 
a first antenna loop of the unmanned aerial vehicle, the first antenna loop comprising: a first antenna portion, the first antenna portion having a first end and a second end, the first end and the second end of the first antenna portion connecting to the ground plane via a ground contact; and 
a second antenna loop, the second antenna loop comprising: a second antenna portion, the second antenna portion having a first end and a second end, the first end of the second antenna portion connecting to the ground plane via a ground contact, the second end of the second antenna portion connecting to the ground plane via an impedance-matching ground contact, the second antenna portion intersecting with the first antenna portion.

17. The cross loop antenna system of claim 16, wherein an edge of the ground plane adjoins an interior surface of the housing of the remote controlled aerial vehicle.

4. The cross loop antenna system of claim 1, wherein the intersection of the first antenna portion and the second antenna portion is substantially centered on the first antenna portion and on the second antenna portion.
40.  An unmanned aerial vehicle, comprising: an antenna system, comprising: a ground plane, a first antenna loop coupled to the ground plane, the first antenna loop including a first antenna portion, and a second antenna loop coupled to the ground plane, the second antenna loop including a second antenna portion that intersects with the first antenna portion; and a wireless communication circuit coupled to the antenna system via the first antenna loop and the second antenna loop, an edge of the ground 

. A cross loop antenna system of an unmanned aerial vehicle, the cross loop antenna system comprising: 
a ground plane of the unmanned aerial vehicle; 
a first antenna loop of the unmanned aerial vehicle, the first antenna loop comprising: a first antenna portion, the first antenna portion having a first end and a second end, the first end and the second end of the first antenna portion connecting to the ground plane via a ground contact; and 
a second antenna loop, the second antenna loop comprising: a second antenna portion, the second antenna portion having a first end and a second end, the first end of the second antenna portion connecting to the ground plane via a ground contact, the second end of the second antenna portion connecting to the ground plane via an impedance-matching ground contact, the second antenna portion intersecting with the first antenna portion.

17. The cross loop antenna system of claim 16, wherein an edge of the ground plane adjoins an interior surface of the housing of the remote controlled aerial vehicle.

U.S. 10,396,443 does not explicitly claim a wireless communication circuit coupled to the antenna system via the first antenna loop and the second antenna loop, however it is obvious to one of ordinary skill in the art that a wireless communication circuit would be need to be coupled to the antenna system to feed the first antenna loop and the second antenna loop so .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the edge of the ground plane adjoining an interior surface of an unmanned aerial vehicle must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the first end and second end of the first antenna portion".  There is insufficient antecedent basis for this limitation in the claim.
Claims 32-33 are dependent on claim 31, and therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26, 30-34, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chakam et al. (US 2015/0263436, hereby referred as Chakam) in view of Kol (US 2018/0254565).
Regarding claim 21, Chakam teaches the following:
an antenna system, comprising: 
a ground plane (element 4, figure 2); 
a first antenna loop (element 6, paragraph [0027], as shown in figure 3) coupled to the ground plane (through elements C and D, figure 2, paragraph [0028]), the first antenna loop including a first antenna portion; and 
a second antenna loop (element 5, as shown in figure 2) coupled to the ground plane (through element B, figure 2, paragraph [0028]), the second antenna loop including a second antenna portion, the second antenna portion intersecting with the first antenna portion (as shown in figure 2). 
Chakam does not teach an edge of the ground plane adjoining an interior surface of an unmanned aerial vehicle.
However Chakam does teach that the antenna is used for a vehicle, and can be used for other portable communication or navigation devices (paragraphs [0001]-[0002]).
Kol suggests the teachings of using an antenna in an unmanned aerial vehicle (abstract) and that the antenna system (element 49, figures 2-4) is shaped similar to the interior surface of the unmanned aerial vehicle to allow space for other components that are needed to keep the unmanned aerial vehicle operational (paragraph [0028]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna system of Chakam be placed into an unmanned aerial vehicle so that an edge of the ground plane adjoins an interior surface of an unmanned aerial vehicle as suggested by the teachings of Kol in order to provide the unmanned aerial vehicle with an antenna to allow for remote controlling of an unmanned aerial vehicle at a distance (abstract and paragraph [0009]-[0011]), and to 

Regarding claim 22, the combination of Chakam and Kol as referred in claim 21 teaches the following:
wherein the first antenna portion (Chakam, element 6, paragraph [0027], as shown in figure 3) is substantially perpendicular to the second antenna portion (Chakam, element 5, figure 2).

Regarding claim 26, the combination of Chakam and Kol as referred in claim 21 teaches the following:
wherein both the first antenna loop (Chakam, element 6, paragraph [0027], as shown in figure 3) and the second antenna loop (Chakam, element 5, as shown in figure 2) are closed loops.

Regarding claim 30, the combination of Chakam and Kol as referred in claim 21 teaches the following:
wherein a radiation pattern of the antenna system (Chakam, figure 2) is omnidirectional.

Regarding claim 31, the combination of Chakam and Kol as referred in claim 21 teaches the following:
wherein a first length between the first end (Chakam, element 14, figure 2) and second end (Chakam, element 16, figure 2) of the first antenna portion (Chakam, element 6, paragraph [0027], as shown in figure 3) is substantially the same as a second length between the first end and second end of the second antenna portion (Chakam, element 5, figure 2, paragraph [0027]).

Regarding claim 32, the combination of Chakam and Kol as referred in claim 31 teaches the following:
wherein the first length is half of a wavelength of an operating frequency of the antenna system (Chakam, paragraph [0027]).

Regarding claim 33, the combination of Chakam and Kol as referred in claim 32 teaches the following:
wherein the antenna system is resonant at the wavelength of the operating frequency (Chakam, paragraphs [0019] and [0027]).

Regarding claim 34, the combination of Chakam and Kol as referred in claim 21 teaches the following:
wherein the first antenna portion (Chakam, element 6, paragraph [0027], as shown in figure 3) has a first end (Chakam, element 14, figure 2) and a second end (Chakam, element 16, figure 2), wherein the first antenna portion has a thickness, a width, and a length between the first end and the second end of the first antenna portion, the length being greater than the width and the width being greater than the thickness (Chakam, as shown in figure 2).

Regarding claim 36, the combination of Chakam and Kol as referred in claim 21 teaches the following:
wherein the first antenna portion (Chakam, element 6, paragraph [0027], as shown in figure 3) is coplanar with the second antenna portion (Chakam, element 5, figure 2).

Regarding claim 37, the combination of Chakam and Kol as referred in claim 21 teaches the following:
wherein both the first antenna portion (Chakam, element 6, paragraph [0027], as shown in figure 3) and the second antenna portion (Chakam, element 5, figure 2) are parallel to the ground plane (Chakam, element 4, figure 2).

Regarding claim 38, Chakam teaches the following:
an antenna system of an unmanned aerial vehicle, comprising: 
a ground plane (element 4, figure 2); and 
a cross loop antenna (element 3, figure 2) coupled to the ground plane (through elements B, C, and D, paragraph [0028]), the cross loop antenna including a first antenna portion (element 6, paragraph [0027], as shown in figure 3) that intersects with a second antenna portion (element 5, figure 2). 
Chakam does not teach wherein an edge of the ground plane adjoining a surface of an unmanned aerial vehicle.
However Chakam does teach that the antenna is used for a vehicle, and can be used for other portable communication or navigation devices (paragraphs [0001]-[0002]).
Kol suggests the teachings of using an antenna in an unmanned aerial vehicle (abstract) and that the antenna system (element 49, figures 2-4) is shaped similar to the interior surface of the unmanned aerial vehicle to allow space for other components that are needed to keep the unmanned aerial vehicle operational (paragraph [0028]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna system of Chakam be placed into an unmanned aerial vehicle so that an edge of the ground plane adjoins an interior surface of an unmanned aerial vehicle as suggested by the 

Regarding claim 40, Chakam teaches the following:
an unmanned aerial vehicle, comprising: 
an antenna system (figure 2), comprising: 
a ground plane (element 4, figure 2), a first antenna loop (element 6, paragraph [0027], as shown in figure 3) coupled to the ground plane (through elements C and D, figure 2, paragraph [0028]), the first antenna loop including a first antenna portion (element 6, paragraph [0027], as shown in figure 3), and a second antenna loop (element 5, figure 2) coupled to the ground plane (through element B, figure 2, paragraph [0028]), the second antenna loop including a second antenna portion (element 5, figure 2) that intersects with the first antenna portion (as shown in figure 2); and 
Chakam does not explicitly teach a wireless communication circuit coupled to the antenna system via the first antenna loop and the second antenna loop.
However, Chakam does teach that the antenna system is connected with a feeding line (element 17, figure 2) that is connected to the first antenna loop and the second antenna loop, and one of ordinary skill in the art would know that a feeding line would be connected to a wireless communication circuit in order to provide the feeding line with the signals that need to be fed to the antenna system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna system of Chakam include a wireless communication circuit coupled to the antenna system via the first antenna loop and the second antenna loop as known in the antenna art 
Chakam also does not teach an edge of the ground plane adjoining an interior surface of a housing of the unmanned aerial vehicle.
However Chakam does teach that the antenna is used for a vehicle, and can be used for other portable communication or navigation devices (paragraphs [0001]-[0002]).
Kol suggests the teachings of using an antenna in an unmanned aerial vehicle (abstract) and that the antenna system (element 49, figures 2-4) is shaped similar to the interior surface of the unmanned aerial vehicle to allow space for other components that are needed to keep the unmanned aerial vehicle operational (paragraph [0028]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna system of Chakam be placed into an unmanned aerial vehicle so that an edge of the ground plane adjoins an interior surface of an unmanned aerial vehicle as suggested by the teachings of Kol in order to provide the unmanned aerial vehicle with an antenna to allow for remote controlling of an unmanned aerial vehicle at a distance (abstract and paragraph [0009]-[0011]), and to also allow space for other components, that are needed to keep the unmanned aerial vehicle operational, to be placed inside since having the ground plane adjoining an interior surface can be used to take allow for there to be more space for the other components (paragraph [0028]).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chakam et al. (US 2015/0263436, hereby referred as Chakam) in view of Kol (US 2018/0254565), and further in view of Lin et al. (US 2014/0375522, hereby referred as Lin).
Regarding claim 23, the combination of Chakam and Kol as referred in claim 21 teaches the following:

The combination of Chakam and **** does not explicitly teach that the ground contact is an impedance-matching ground contact.
However, Chakam does teach a feeding end (element A, figure 2) and a feed line (element 17, figure 2).
Lin teaches a ground contact is an impedance-matching ground contact (elements 70 or 71a, and 20, figures 1 and 3, “A portion of the current of the feed portion 10 flows through the microstrip line 70 and is grounded by the ground portion 20 to adjust a matching impedance of the antenna structure 100”, paragraphs [0022] and [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the feeding end of the combination of Chakam and Kol to include an impedance-matching ground contact between the end of the antenna portion and the ground plane as taught by the teachings of Lin in order to provide impedance matching with a feed line (paragraphs [0022] and [0025]) in order to allow a maximum power transfer from the feed line to the antenna system which improves the radiation characteristics of an antenna, such as the gain.

Regarding claim 24, the combination of Chakam, Kol, and Lin as referred in claim 23 teaches the following:
wherein the second antenna portion includes a first end (element 15, figure 2) and a second end (element 13, figure 2), further comprising: a feed line (Chakam, element 17, figure 2) coupled to the impedance-matching ground contact (Lin, elements 70 or 71a, and 20, figures 1 and 3, as explained in claim 23) between the second end of the second antenna portion and the ground plane (Chakam, element 4, figure 2).

Regarding claim 25, Chakam as modified in claim 24 teaches the antenna system with the exception for the following:
wherein a shape of the impedance-matching ground contact is configured to match an impedance of the antenna system with an impedance of the feed line.
Lin teaches wherein a shape of the impedance-matching ground contact (elements 70 or 71a, and 20, figures 1 and 3) is configured to match an impedance of the antenna system with an impedance of the feed line (paragraphs [0022] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a shape of the impedance-matching ground contact of Chakam as modified to be configured to match an impedance of the antenna system with an impedance of the feed line as taught by the teachings of Lin in order to provide impedance matching with a feed line (paragraphs [0022] and [0025]) in order to allow a maximum power transfer from the feed line to the antenna system which improves the radiation characteristics of an antenna, such as the gain.

Claims 27, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chakam et al. (US 2015/0263436, hereby referred as Chakam) in view of Kol (US 2018/0254565), and further in view of Johnston et al. (US 5,784,032, hereby referred as Johnston). 
Regarding claim 27, the combination of Chakam and Kol as referred in claim 21 teaches the antenna system with the exception for the following:
wherein the intersection of the first antenna portion and the second antenna portion is substantially centered on the first antenna portion and on the second antenna portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the intersection of the first antenna portion and the second antenna portion of the combination of Chakam and Kol to be substantially centered on the first antenna portion and on the second antenna portion as taught by the teachings of Johnston as having the first antenna portion and the second antenna portion intersect at the center can be used to adjust the resonant characteristics, such as the resonant frequency and polarization of the antenna system, which could be used to allow it to receive various different polarized signals.

Regarding claim 35, the combination of Chakam and Kol as referred in claim 21 teaches the antenna system with the exception for the following:
wherein a length of the first antenna loop is between 70% and 130% of a wavelength of an operating frequency of the antenna system.
Johnston teaches wherein a length of the first antenna loop can be modified (column 7, lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a length of the first antenna loop of the combination of Chakam and Kol to be between 70% and 130% of a wavelength of an operating frequency of the cross loop antenna system as taught by the teachings of Johnston as modifying the lengths of the antenna loops can be used to adjust the resonant characteristics of the antenna system, such as the resonant frequency, to meet desired design specifications.

Regarding claim 39, the combination of Chakam and Kol as referred in claim 38 teaches the antenna system with the exception for the following:
wherein the intersection of the first antenna portion and the second antenna portion is substantially centered on the first antenna portion and on the second antenna portion.
Johnston teaches wherein the intersection of the first antenna portion (element 12, figure 1) and the second antenna portion (element 14, figure 1) is substantially centered on the first antenna portion and on the second antenna portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the intersection of the first antenna portion and the second antenna portion of the combination of Chakam and Kol to be substantially centered on the first antenna portion and on the second antenna portion as taught by the teachings of Johnston as having the first antenna portion and the second antenna portion intersect at the center can be used to adjust the resonant characteristics, such as the resonant frequency and polarization of the antenna system, which could be used to allow it to receive various different polarized signals.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chakam et al. (US 2015/0263436, hereby referred as Chakam) in view of Kol (US 2018/0254565), and further in view of Johnson et al. (US 6,542,128, hereby referred as Johnson).
Regarding claim 28, the combination of Chakam and Kol as referred in claim 21 teaches the antenna system with the exception for the following:
further comprising: a support structure inside of both the first antenna loop and the second antenna loop.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the cross loop antenna system of the combination of Chakam and Kol to include a support structure inside of both the first antenna loop and the second antenna loop as taught by the teachings of Johnson in order to provide a base that can provide support to the first antenna loop and the second antenna loop, which may prevent the antenna loops from being deformed which would deteriorate its performance.

Regarding claim 29, Chakam as modified in claim 28 teaches the antenna system with the exception for the following:
wherein the support structure is an electrical insulator.
Johnson teaches wherein the support structure is an electrical insulator (element 30, figure 2B or element 100, figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the support structure of Chakam as modified to be an electrical insulator as taught by the teachings of Johnson in order to provide a base that can provide support to the first antenna loop and the second antenna loop, which may prevent the antenna loops from being deformed which would deteriorate its performance, while not adversely affecting the antenna loops.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845